Title: To George Washington from Henry Laurens, 30 April 1778
From: Laurens, Henry
To: Washington, George



Sir
York Town 30th April 1778

I had the honor of writing to Your Excellency the day before yesterday by Sharp.
This bearer is dispatched by special order of Congress to return with the bundle of Papers, sent to Head Quarters some time ago by the Committee appointed to collect Evidence &ca on the loss of Tyconderoga & Mount Independence which Your Excellency will be pleased to deliver to him. I have the honor to be With the highest Respect & Esteem Sir Your Excellency’s Obedient & most humble servant

Henry Laurens, President of Congress.

